         Case 1:20-cv-07123-AJN Document 23 Filed 04/28/21 Page 1 of 2




                      NICHOLAS J. HUBNER
                      (P) 267.628.1521
                      (F) 215.609.1117
                      NHUBNER @FREIGHTLAW.NET
                      FREIGHTLAW.NET




                                           April 28, 2021
Via ECF
Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

       Re:     CSX Transportation, Inc. v. Newhaven Distribution Services, Inc.
               U.S.D.C. Southern District of New York; Case No. 1:20-cv-07123
               Our File No. 1326.538

Dear Judge Nathan,

       Pursuant to Fed. R. Civ. P. 6(b), L.R. 7.1(d), and the Court’s Individual Rules of Practice
at ¶1(D), the parties, by and through their respective counsel, respectfully move the Court for an
Order modifying the current Scheduling Order (ECF No. 17) as follows:

              Event                      Current Deadline             Proposed Deadline

 Deposition Deadline                        May 14, 2021                 July 23, 2021

 Fact Discovery Deadline                    June 21, 2021              August 23, 2021

 Expert Discovery Deadline                 August 5, 2021              October 5, 2021


       This is the first request for an extension of time in this matter. The requested extensions
will not prejudice any party. The parties mutually agree that the above requested extensions are
necessary in this matter and jointly consent to extending these dates.
Case 1:20-cv-07123-AJN Document 23 Filed 04/28/21 Page 2 of 2




                                        Respectfully Submitted,


                                        s/ Nicholas J. Hubner
                                        Nicholas J. Hubner
                                        Cohen & Merrick P.C.
                                        125 Coulter Ave., Suite 1000
                                        Ardmore, PA 19003
                                        Telephone: (215) 609-1110
                                        Facsimile: (215) 609-1117
                                        Email: nhubner@freightlaw.net
                                        Attorneys for Plaintiff
                                        CSX Transportation, Inc.



                                        s/ Michael J. Mauro, Esq.
                                        Michael J. Mauro, Esq.
                                        Milman Labuda Law Group PLLC
                                        3000 Marcus Ave.
                                        Suite 3W8
                                        Lake Success, NY 11042
                                        Telephone: (516) 328-8899
                                        Facsimile: (516) 328-8899
                                        Email: michael@mllaborlaw.com
                                        Attorneys for Defendant
                                        Newhaven Distribution Services, Inc.




                          Page 2 of 2
